Exhibit 10.22

 

 

FLORISTS’ TRANSWORLD DELIVERY, INC.
3113 Woodcreek Drive
Downers Grove, Illinois 60515

 

June 28, 2002

 

FTD.COM INC.
3113 Woodcreek Drive
Downers Grove, Illinois 60515

 

Carrie Wolfe
3113 Woodcreek Drive
Downers Grove, Illinois 60515

 

                                Re:          Modification of Employment
Arrangements

 

Dear Ladies and Gentlemen:

 

                                This letter agreement (this “Agreement”) sets
forth the agreement of Florists’ Transworld Delivery, Inc., a Michigan
corporation (the “Assignee”), FTD.COM INC., a Delaware corporation (the
“Assignor”), and Carrie Wolfe (the “Executive” and collectively with the
Assignee and the Assignor, the “Parties”) relating to the assignment and
assumption of the Executive’s employment from the Assignor to the Assignee.

 

                                Reference is made to (i) that certain letter
agreement, dated as of June 14, 2001, between the Assignor and the Executive
(the “Letter Agreement”), (ii) that certain confidentiality and non-disclosure
agreement, dated as of June 14, 2001, between the Assignor and the Executive
(the “Confidentiality Agreement”) and (iii) that certain restricted shares
agreement, dated as of May 17, 2000, between the Assignor and the Executive that
certain restricted shares agreement, dated as of June 9, 2000, between the
Assignor and the Executive (each, an “Equity Award Agreement”).

 

                                Subject to the modifications thereto set forth
in this Agreement, effective as of June 28, 2002 (the “Assignment Date”): (i)
the Assignor hereby assigns all of its rights and obligations arising on and
after the Assignment Date under the Letter Agreement and the Confidentiality
Agreement to the Assignee; (ii) the Assignee hereby assumes all of the rights
and obligations of the Assignor arising on and after the Assignment Date under
the Letter Agreement and the Confidentiality Agreement; and (iii) the Executive
hereby consents and agrees to such assignment and assumption.

 

                                The Parties agree that, as of the Assignment
Date, the Executive shall no longer be employed by the Assignor. 
Notwithstanding the foregoing, each of the Parties hereby agrees that the
assignment and assumption described in the preceding paragraph shall not be
deemed to be a termination of the Executive’s employment by the Assignor for any
purpose whatsoever under the Letter Agreement, the Confidentiality Agreement or
either Equity Award Agreement

 

 

--------------------------------------------------------------------------------


 

 

(including, for purposes hereof, the Assignor’s 1999 Equity Incentive Plan). 
Furthermore, the assignment and assumption described above shall not adversely
affect the timing of the vesting of restricted shares under either Equity Award
Agreement.  The Executive agrees and acknowledges that she is not entitled to
and shall not receive any severance or other benefits in connection with the
assignment and assumption described above.

 

                                Each of the Parties hereby agrees that as of the
Assignment Date, all references in the Letter Agreement to “FTD.COM INC.” and
“FTD.COM” shall be amended to refer instead to “Florists’ Transworld Delivery,
Inc.”; provided, however, that all references in the Letter Agreement to
“FTD.COM’s 1999 Equity Incentive Plan” shall remain unchanged by the execution
of this Agreement.

 

                                Each of the Parties hereby agrees that as of the
Assignment Date: (i) all references in the Confidentiality Agreement to “FTD.COM
INC.” and “the Company” shall be amended to refer instead to “Florists’
Transworld Delivery, Inc.”; (ii) the phrase “relating to the Company, Florists’
Transworld Delivery, Inc., a Michigan corporation and the direct parent
corporation of the Company (‘FTDI’), or IOS Brands Corporation, a Delaware
corporation and the indirect parent corporation of the Company (‘IOS’)” in
Section 1(b) of the Confidentiality Agreement shall be amended and restated to
read “relating to the Company or IOS Brands Corporation, a Delaware corporation
and the direct parent corporation of the Company (‘IOS’)”; and (iii) all
references in the Confidentiality Agreement to “FTDI” and “FTDI’s” shall be
deleted.

 

                                Each of the Parties hereby agrees that as of the
Assignment Date, all references in each Equity Award Agreement to “the Company”
and “FTD.COM Inc.” shall be amended to refer instead to “Florists’ Transworld
Delivery, Inc.”; provided, however, that all references in such Equity Award
Agreement to  “FTD.COM’s 1999 Equity Incentive Plan” shall remain unchanged by
the execution of this Agreement.

 

                                The Executive hereby acknowledges and agrees
that pursuant to the Agreement and Plan of Merger, dated as of March 3, 2002,
among IOS Brands Corporation, a Delaware corporation (“IOS”), the Assignee,
Aroma Acquisition Corp., a Delaware corporation, and the Assignee (the “Merger
Agreement”), upon consummation of the transactions contemplated thereby, each
Equity Award Agreement shall be assumed by IOS.

 

                                This Agreement shall be governed by the internal
laws of the State of Illinois, without giving effect to any conflicts-of-law
principles thereof.  Each of the Parties consents to the jurisdiction and venue
of any federal or state court located in the City of Chicago, Illinois, and
waive any objection thereto.  Any amendment or modification to this Agreement
shall require the written consent of each of the Parties.  If any provision of
this Agreement is partially or completely invalid or unenforceable, then that
provision shall only be ineffective to such extent of its invalidity or
unenforceability and the remainder of this Agreement shall be unaffected
thereby. In the event of any inconsistency between this Agreement and the Letter
Agreement, the Confidentiality Agreement or either Equity Award Agreement, this
Agreement shall govern.  Any disputes or controversies relating to this
Agreement shall be settled by the arbitration procedures set forth in the Letter
Agreement.

 

 

2

--------------------------------------------------------------------------------


 

 

                                This Agreement may be executed in any number of
counterparts, all of which shall be considered one and the same agreement, and
shall become effective when one or more counterparts have been signed by each of
the Parties and delivered to the other Parties.  A facsimile signature page
hereto shall be deemed to be an original signature page for all purposes
hereunder.

 

 

 

 

 

 

FLORISTS’ TRANSWORLD DELIVERY, INC.

 

 

 

 

 

 

By:

/s/ LARRY JOHNSON

 

Its:

Vice President, Human Resources

 

 

 

 

 

 

AGREED TO AND ACCEPTED as of the
date first written above:

 

EXECUTIVE

 

By:

/s/ CARRIE WOLFE

 

FTD.COM INC.

 

 

By:

/s/ MICHAEL SOENEN

Its:

President and CEO

 

 

 

 

3

--------------------------------------------------------------------------------